Citation Nr: 1421586	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-41 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to June 2003. 

This appeal to the Board of Veterans' Appeals , hereinafter the Board, arose from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in pertinent part, declined to reopen a previously denied claim for service connection for a heart disorder and denied the Veteran's claim for entitlement to service connection for a psychiatric disorder claimed as secondary to a heart disorder.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In a May 2013 decision the Board disposed of another issue on appeal when it denied the Veteran's petition to reopen a previously denied claim for service connection for a heart disorder.  At the time of this decision the psychiatric disorder was claimed as secondary to the claimed heart disorder.  The Board remanded the psychiatric disorder to have further development of the issue undertaken on a direct basis.  Such development has been completed and this matter is returned to the Board for further consideration.  As service connection for the heart disorder has been denied by the Board's May 2013 decision, the Board has recharacterized the issue to only be on a direct basis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board directed that a VA examination be undertaken to include review of service treatment records showing some complaints and referrals to psychiatric treatment for apparent emotional or psychiatric problems.  These included records showing referrals made for mental health and stress management made in July 2001.  The Veteran was provided resources for counseling services including for psychiatric, as well as for AA and Alanon in records from the same month.  Additionally an undated smoking cessation record noted that the Veteran returned to tobacco use due to stress and experienced anxiety during previous quit attempts.  The Veteran also confirmed having received counseling and of having been evaluated or treated for a mental condition in a February 2003 report of medical history.  

The examiner who conducted the August 2013 VA examination stated that there was no record of self-reported informal talks with the chaplain or of any additional treatment in the service despite her reporting receiving counseling on her 2003 exit examination.  No mention whatsoever was made of the July 2001 records that the examiner was specifically instructed to review regarding referrals for counseling and/or mental health care.  The opinion is inadequate because it did not consider evidence crucial to this claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Additionally, the August 2013 examiner's opinion and the additional psychiatric treatment records received following the Board' prior remand suggest that pre-service factors from a dysfunctional family setting in childhood may have played a role in the development of the currently diagnosed Major Depressive Disorder.  This raises the question as to whether there was a pre-existing psychiatric disability that was aggravated by service, and this must be further addressed.

Accordingly, the case is REMANDED for the following action:

1.  The entire claims file, to include a complete copy of the REMAND, should be returned to the examiner who conducted the August 2013 VA examination for psychiatric disorders to obtain the following addendum opinion. If this examiner is no longer available, the claims file should be associated with the appropriate medical professional.  Following review of the claims the examiner, should clarify whether any psychiatric disability identified (other than personality disorders) clearly and unmistakably pre-existed service, and if so, the examiner should opine as to whether it clearly and unmistakably was not aggravated by service.  If any psychiatric disability diagnosed is not shown to have clearly and unmistakably pre-existed service, the examiner must again provide an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed psychiatric disorder arose during service or is otherwise related to any incident of service.  

A complete rationale for all opinions expressed should be provided.  In providing this opinion, the examiner must fully address the service treatment records, including those reflecting referrals made for mental health and stress management made in July 2001, the notation of stress and anxiety referred to in the undated smoking cessation record, and the history of receiving counseling and being evaluated or treated for a mental problems according to a February 2003 report of medical history.  If it is deemed necessary to schedule another examination, one should be scheduled.  

2.  Thereafter, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  An appropriate period of time should be allowed for response. 

No action is required of the veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



